Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-10, 13-14, 16-17 and 19-21 have been allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art discloses a method and apparatus for avoiding collisions of moving vehicles uses a position and motion locating system to track vehicle location and motion within a preconfigured operational zone and each of a plurality of operational vehicles has a positioning device that communicates with a server to track the location and movement of each vehicle (e.g. Bernhardt et al (US 2016/0180713 A1)) or the collision-avoidance system receives information on the position of each vehicle and determines a predicted trajectory for each vehicle and based upon the predicted trajectories, the system predicts potential collisions by determining areas of intersection of a vehicle with other vehicles or stationary objects. When a collision is predicted, instructions are transmitted to units within each vehicle within an area of intersection to provide a collision warning to the vehicle operator and/or to control the vehicle speed in order to prevent the predicted collision. However, none of the prior art singly or in combination discloses all the claim limitations as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Allowable Subject Matter
Claims 1-2, 4-10, 13-14, 16-17 and 19-21 have been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./Examiner, Art Unit 3665         
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664